192 F.2d 574
In the Matter of REGENCY, Inc., BankruptJean G. L. Cassell van Doorn and Marij V. Cassel van Doorn,general creditors, Appellants.
No. 10504.
United States Court of Appeals Third Circuit.
Argued Nov. 23, 1951.Decided Dec. 5, 1951.

Bertram K. Wolfe, Philadelphia, Pa.  (Eichmann & Seiden, Jersey City, N.J., on the brief), for appellants, Jean G. L. Cassel van Doorn and Marij V. Cassell van Doorn.
Paul T. Huckin, Englewood, N.J., for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
We have examined the briefs and record in this case and have considered the arguments advanced by the appellants.  We perceive no error of law and the findings of fact made by the referee find full support in the evidence.  Consequently the judgment of the court below will be affirmed.  96 F. Supp. 535.